DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Applicant’s response from 5/31/2022 is acknowledged.
Claims 1, 2, 7-10, 12, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has amended the claims in a way, which overcomes both the rejection under 35 USC 112(b), and the art rejections under 35 USC 103.  Neither the references of record, nor a new search, disclose a method of increasing lactate secretion from brain cells in an elderly human specifically with the claimed compounds.  The prior art discloses administering ascochlorin for a broad array of diseases, and none limit the patient population specifically to an elderly human, nor do they provide any common mechanistic link to lactate secretion from brain cells.  Further, Applicant agreed to a number of claim amendments by way of an Examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jian Jiang on July 13, 2022.

-Re-write claim 1, lines 7-8 as follows: 
R2 = cyclized isoprenoid chainwith 5 to 19 carbon atoms, hydrogen, and optionally oxygen, and optionally with further esterification; and

-Re-write claim 2, lines 5-6 as follows: 
R2 = cyclized isoprenoid chainwith 5 to 19 carbon atoms, hydrogen, and optionally oxygen; and

-Re-write claim 9 as follows:
The method according to claim 1, where the compound is Illicicolin C CAS 22562-67-0).

-Re-write claim 10 as follows:
The method according to claim 1, where the compound is Illicicolin F CAS 22738-98-3).

-Cancel claim 11.

-In claim 12, line 1, delete “11” and insert in its place –1--.

-In claim 23, lines 1-2 after “wherein” insert –the elderly human has--, and delete “the neurological disorder is”

-In claim 23, line 3, delete “Alzherimers’s” and insert in its place “Alzheimer’s”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627